Citation Nr: 1419573	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1987 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran also filed a notice of disagreement with a rating decision denying service connection for posttraumatic stress disorder.  In November 2013, she was provided a Statement of the Case in response to her notice of disagreement and informed of the requirement that she submit a timely substantive appeal to perfect her appeal.  The record before the Board does not show that the Veteran filed a substantive appeal in response to the Statement of the Case.  Moreover, the posttraumatic stress disorder issue has not been certified as an issue on appeal.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The record reflects that the Veteran initially asserted that service connection was warranted for low back disability as secondary to her service-connected left knee disability; however, she subsequently alleged that service connection is warranted for her low back disability because it occurred in service.  

In May 2011, the Veteran submitted copies of some service treatment records that had been in her possession.  In a March 2014 Informal Hearing Presentation, the Veteran's representative requested the Board to remand the case for development to obtain outstanding service treatment records, including any still in the Veteran's possession.


In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the Appeals Management Center (AMC) should undertake all indicated development to obtain any outstanding service treatment records, to include any service treatment records in the Veteran's possession.  Development to obtain such records should continue until it is determined that the records do not exist or further efforts to obtain the records would be futile.  All attempts to procure records should be documented if any records cannot be obtained.  

2.  The RO or the AMC also should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

